Citation Nr: 0120417	
Decision Date: 08/09/01    Archive Date: 08/14/01

DOCKET NO.  98-12 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, to include sinusitis and upper respiratory 
infections.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for a skin disorder.

4.  Entitlement to service connection for dental trauma.

5.  Entitlement to service connection for status post right 
knee meniscus tear.

6.  Entitlement to service connection for a lumbar spine 
disability, claimed as degenerative joint disease and 
spondylolisthesis of the lumbar spine.

7.  Entitlement to an initial compensable rating for status 
post left knee meniscus tear.

8.  Entitlement to an initial compensable rating for status 
post hemorrhoidectomy.

9.  Entitlement to an initial compensable rating for status 
post right ankle fracture.

10.  Entitlement to an initial compensable rating for status 
post fracture of the right index finger.

11.  Entitlement to an initial compensable rating for status 
post bone chip of the right hip.


REPRESENTATION

Appellant represented by:	Missouri Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from October 1968 to January 
1970 and from August 1978 to July 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri.

During a March 2001 hearing held before the undersigned, the 
veteran withdrew the issue of entitlement to service 
connection for hyperlipidemia.  Accordingly, the matter is 
not before the Board.  38 C.F.R. § 20.204(b) (2000).

In April 2001, the veteran submitted additional medical 
evidence referable to his claims.  The veteran also submitted 
a written waiver of initial RO adjudication; therefore, the 
provisions of 38 C.F.R. § 20.1304(c) (2000) have been 
satisfied.

The issue of entitlement to a 10 percent rating based on 
multiple, service-connected disabilities has been properly 
developed for appellate review.  However, based on the 
decision rendered below, the issue has been rendered moot.  
See generally 38 C.F.R. § 3.324 (2000).

The issue of entitlement to service connection for a 
respiratory disorder, to include sinusitis and upper 
respiratory infections will be addressed in the remand 
portion of the decision.


FINDINGS OF FACT

1.  The VA has made reasonable efforts to assist the veteran 
in obtaining information and evidence necessary to 
substantiate his claims.

2.  The veteran does not have a hearing loss disability as 
defined by VA regulation.

3.  The medical evidence does not establish that the veteran 
currently has a skin disorder claimed as skin tags, lesions, 
and warts of the chin, and with regard to the veteran's 
poison ivy dermatitis (Rhus dermatitis), the medical evidence 
does not etiologically relate it to active service.  

4.  The evidence shows that the veteran incurred dental 
trauma during active service. 

5.  The medical evidence does not establish that the 
veteran's status post right knee meniscus tear is related to 
active service.

6.  The medical evidence establishes that the veteran's 
lumbar spine disability, claimed as degenerative joint 
disease and spondylolisthesis of the lumbar spine, had its 
onset in service.

7.  The status post left knee meniscus tear is manifested by 
subjective complaints of instability on prolonged standing 
and walking with objective findings of slight limitation of 
motion with a mild arthritic limp and scant effusion.

8.  The status post hemorrhoidectomy is manifested by 
subjective complaints of pain, bleeding, swelling and 
protrusions, but objective findings are asymptomatic.

9.  The status post right ankle fracture is manifested by 
slight limitation of motion with minimal discomfort; evidence 
of moderate limitation of motion is not present.

10.  The veteran's status post fracture of the right index 
finger is productive of minimal limitation of motion and 
discomfort.

11.  The veteran's status post bone chip of the right hip is 
asymptomatic. 


CONCLUSIONS OF LAW

1.  The veteran's bilateral hearing loss was not incurred in 
or aggravated by active service, nor can in-service 
occurrence be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).

2.  The veteran's skin disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2000).

3.  The veteran incurred dental trauma during active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.381 (2000).

4.  The status post right knee meniscus tear was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2000).

5.  The veteran's lumbar spine disability, claimed as 
degenerative joint disease and spondylolisthesis of the 
lumbar spine, was incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).

6.  The criteria for an initial rating of 10 percent for 
status post left knee meniscus tear have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.3, 4.7, 4.71, Diagnostic Code 5257 (2000).

7.  The criteria for an initial compensable rating for status 
post hemorrhoidectomy have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.3, 
4.7, 4.114, Diagnostic Code 7336 (2000).

8.  The criteria for an initial compensable rating for status 
post right ankle fracture have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.3, 
4.7, 4.31, 4.71a, Diagnostic Code 5271 (2000).

9.  The criteria for an initial compensable rating for status 
post fracture of the right index finger have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.3, 4.7, 4.20, 4.71a, Diagnostic Code 5299-5227 
(2000). 

10.  The criteria for an initial compensable rating for 
residuals of a status post bone chip of the right hip have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.71a, Diagnostic Code 
5251, 5252, 5255 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board is satisfied that all relevant facts pertaining to 
these claims have been properly and sufficiently developed.  
There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Despite the change in the law brought about by the VCAA, a 
remand of the issues adjudicated below is not required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The 
veteran has been provided a statement of the case and a 
supplemental statement of the case informing him of the 
evidence necessary to support his service connection and 
increased rating claims.  The veteran's service medical 
records and post-service outpatient treatment reports are of 
record, and a VA medical examination has been conducted.  
Statements from the veteran as well as a lay statement from 
the veteran's fellow serviceman are also of record.  The 
veteran has also appeared at a hearing before the 
undersigned.  The testimony has been preserved in a hearing 
transcript.  The veteran has not identified any outstanding 
medical evidence apart from the materials he has submitted 
for consideration by the Board. 

Because the Board finds that no additional notification or 
development action is required under the VCAA, for the 
matters adjudicated below, it would not be potentially 
prejudicial to the veteran if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-394 (1993).

Service Connection

The veteran seeks service connection for bilateral hearing 
loss, a skin disorder, dental trauma, a status post right 
knee meniscus tear, and a lumbar spine disability, claimed as 
degenerative joint disease and spondylolisthesis of the 
lumbar spine.

Service connection may be established for a disability 
resulting from disease contracted in the line of duty; for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in active service; and for chronic 
disease, including arthritis and other organic disease of the 
nervous system, if manifest to a degree of 10 percent or more 
within one year from separation from such service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 
38 C.F.R. §§ 3.303, 3.307, 3.309.

Service connection connotes many factors but basically in 
this context it means that the facts, shown by evidence, 
establish that a particular disease or injury resulting in 
disability began in service.  For the showing of a chronic 
disease in service, there is required a combination of 
manifestations sufficient to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted in 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(a), (b); 
see also Savage v. Gober, 10 Vet. App. 489 (1997).  

Service connection may not be allowed for congenital or 
developmental defects as a congenital disorder is not a 
disease within the meaning of applicable legislation 
referable to service connection.  38 C.F.R. § 3.303(c).  
However, entitlement to service connection for a congenital 
disorder may nonetheless be allowed if the circumstances of a 
particular case fall within the following exceptions: if the 
congenital disorder initially became manifest in service, 
despite a familial predisposition to the disorder; or if a 
hereditary disease has manifested symptoms prior to service, 
but progresses during service at a greater rate than normally 
expected.  VAOPGCPREC 67-90 (1990).

Based on the aforementioned law and regulations, to establish 
service connection, there must be competent evidence of 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence.)  See 
generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  

In the alternative, there must be evidence that shows that a 
veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
See generally, Savage v. Gober, 10 Vet. App. 488 (1997).  
When a condition is not chronic, there must be evidence, lay 
testimony or medical evidence, of a causal nexus, continuity 
of symptomatology.  Id.

The VA shall consider all information and lay and medical 
evidence of record in a case before it with respect to 
benefits under laws administered by the VA.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of the 
matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

Bilateral hearing loss

The veteran asserts that service connection is warranted for 
hearing loss of the right and left ear.  At his March 2001 
hearing, the veteran testified that his hearing loss was 
incurred in service, where he was exposed to excessive noise 
from firing weapons.  He recalled that while stationed in 
Korea the firing ranges were located in concrete culverts.  
Although he wore ear protection, he still lost his hearing 
and experienced temporary deafness.  He testified that he 
continued to have buzzing of the ears and difficulty 
understanding conversations.  

The veteran's service administrative reports show that he 
worked as a military policeman during service and that he was 
awarded the Sharpshooter Badge with Rifle Bar.  

The service medical records reflect that on entrance 
examination in April 1968, the veteran's puretone threshold 
levels ranged from 0 to 10 decibels for the frequencies 
ranging from 500 to 4000 Hertz.  The reports also show that 
in May 1989 the veteran complained of having muffled, buzzing 
hearing in the right ear over a day.  At that time, he stated 
that he was at the range and wore hearing protection, but he 
had lost hearing in the right ear.  The examiner noted that 
the veteran was firing a 45-caliber gun into a cement 
cylinder at the range.  Although physical examination was 
normal, the assessment was decreased hearing in the right 
ear, most likely secondary to acoustic trauma.  

The service medical records also show that throughout 
service, the veteran's puretone threshold levels consistently 
ranged from 0 to 15 decibels for the frequencies of 500, 
1000, 2000, 3000, and 4000 Hertz.  On retirement examination 
in February 1997, audiological examination revealed puretone 
thresholds to 5, 5, 10, 5, 5, and 45 decibels in the right 
ear and 5, 0, 0, 15, 30, and 25 decibels in the left ear for 
the frequencies of 500, 1000, 2000, 3000, 4000, and 6000 
Hertz, respectively.  It was noted that the veteran was 
routinely exposed to hazardous noise.

Additionally, the service medical records reflect that the 
veteran was involved in motor vehicle accidents in November 
1969 and January 1980.  As a result of the 1980 accident, the 
veteran was admitted for a headache with a disoriented 
feeling.  The veteran was observed and treated with pain 
medication.  In March 1980, the diagnosis was concussion 
(without loss of consciousness), resolved.

In October 1997, the veteran underwent a VA audiological 
examination.  On examination, the veteran stated that during 
service he was a military policeman and that he wore hearing 
protection when required, but initially hearing protection 
was not required.  The veteran denied a history of middle ear 
disease, vertigo, familial hearing loss, barotrauma, or any 
explosive exposure.  However, he stated that he had a history 
of head trauma during a motor vehicle accident in Germany in 
1969.  He also reported exposure to noise from weapons and 
aircraft.  

Physical examination revealed puretone thresholds to 0, 0, 5, 
10, and 15 decibels in the right ear and 0, 0, 0, 5, and 25 
decibels in the left ear for the frequencies of 500, 1000, 
2000, 3000, and 4000 Hertz, respectively.  The average 
puretone threshold was 7, bilaterally, and speech recognition 
score was 100 percent, bilaterally.  The diagnosis was 
grossly normal hearing, bilaterally, with a slight cochlear 
decrease at 6000 Hertz of the right and 4000 Hertz on the 
left.  The examiner opined that the slight decreases were 
probably due to noise exposure.  

Medical reports from Fort Leonard Wood dated from 1997 to 
2001 do not reference hearing loss.

With regard to this claim, the Board initially acknowledges 
that for the purposes of applying the laws administered by 
VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 
decibels or greater; or when speech recognition sores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2000).

While the fact that a hearing loss disability is not 
identified during service is not fatal to the claim of 
service connection, 38 C.F.R. § 3.385 requires for 
compensation purposes that the veteran have a hearing loss as 
defined by the VA.  See generally, Ledford v. Derwinski, 
3 Vet. App. 87 (1992).  Additionally, it must be determined 
that the veteran's current hearing loss disability is 
causally related to in-service noise exposure.  Hensley v. 
Brown, 5 Vet. App. 155, 164 (1993); 38 C.F.R. § 3.303(d).

The Board concludes that the preponderance of the evidence is 
against the veteran's claim for service connection for 
bilateral hearing loss because the medical evidence does not 
establish that he currently has a hearing loss disability of 
either the right or the left ear as defined by VA regulation.  
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In October 
1997, puretone thresholds levels ranged from 0 to 15 decibels 
in the right ear and 0 to 25 decibels in the left ear for the 
frequencies ranging from 500 to 4000 Hertz.  Speech 
recognition score was 100 percent, bilaterally.  
Additionally, in spite of the veteran's testimony presented 
on appeal, the veteran's outpatient treatment reports dated 
from 1997 to 2001 are silent with respect to any hearing loss 
complaints.  As such, despite some indications of hearing 
loss, the audiology results do not meet the percentage 
requirements set forth in Section 3.385.  Thus, under that 
requisite provision the veteran's hearing loss is not 
recognized as a disability under VA law.  

The Board is cognizant of the veteran's assertions that he 
was exposed to excessive noise during active service and this 
is substantiated by the evidence.  The Board also recognizes 
that a VA examiner has attributed the veteran's slight 
hearing decreases to noise exposure.  However, the Board 
stresses that in order to establish entitlement to service 
connection, there must be evidence of disease or injury in 
service and a present disability which is attributable to 
such disease or injury.  Here, the evidence shows that the 
hearing loss has to this point not advanced to the level of a 
current hearing loss disability.  Therefore, at this time, 
the evidence preponderates against the claim and is not in 
equipoise.  The appeal is denied.

Skin disorder

In March 2001, the veteran testified that during service he 
had skin tags and other abnormal growths removed from his 
face, back, and left arm.  Thus, entitlement to service 
connection for a skin disorder is warranted.  Upon review of 
the record, however, the Board finds that the preponderance 
of the evidence is against the veteran's claim.  

The service medical records clearly document that the veteran 
received treatment for various disorders of the skin while on 
active duty.  The reports show that in August 1981 the 
veteran received emergency care treatment for complaints of a 
rash about the eyes.  At that time, the impression was Rhus 
dermatitis.  A medical entry dated in September 1992 shows 
that the veteran complained of warts of the chin and bleeding 
when irritated by shaving and that the examiner noted a 
lesion of the left cheek and flank.  The assessment was 
verruca vulgaris.  A separate September 1992 clinical entry 
documents multiple skin tags over two to three years, and 
physical examination revealed flesh colored, polypoid lesions 
of the right chin and right axilla.  The veteran underwent 
scissor biopsies of the tags that same month.  The diagnoses 
included skin acrochordon of the right axilla, scissor 
biopsy.  

The service medical records also reflect that in June 1996 
the veteran received treatment for poison ivy, contact 
dermatitis of the leg and face, and in August 1996 he 
received treatment for erythema or rash of the left inguinal 
area with some patella lesions.  At that time, the assessment 
was tinea cruris.  In November 1996, he received additional 
treatment for warts of the chin.  

Nevertheless, on retirement examination in February 1997, 
clinical evaluation of the skin was normal.  Additionally, 
with regard to the claimed skin tags, lesions, and warts of 
the chin, the medical evidence does not show that the veteran 
currently has any of these disorders.  On VA examination in 
October 1997, the veteran denied a history of skin rash (and 
a family history of skin cancer or melanoma), although he 
recalled having several moles taken off of his skin.  On 
objective evaluation, no skin lesions were noted, and the 
diagnosis was no history of skin rash.  The examiner also 
opined that the veteran had a history of mole nevus removal 
with normal pathology.  The veteran's outpatient treatment 
reports dated from 1997 to 2001 show no complaints of or 
treatment for skin tags, lesions, and warts either.  Given 
the absence of a current skin disorder characterized as skin 
tags, lesions, and warts, the evidence preponderates against 
the veteran's claim in this regard.  

The Board recognizes that an outpatient treatment report 
dated in August 1998 reflects that the veteran received 
treatment for poison ivy, dermatitis above the left eye and 
that the examiner then reported that the veteran had 
presented with a minimal reaction compatible with Rhus 
dermatitis above the distal left eye.  It is also 
acknowledged that service medical records reflect that the 
veteran received treatment in August 1981 for complaints of a 
rash about the eye, and at that time, the diagnosis was Rhus 
dermatitis.  Also, in June 1996 the veteran was treated for 
poison ivy, contact dermatitis of the legs and face.  

However, the evidence still preponderates against the 
veteran's claim of entitlement to service connection for a 
skin disorder.  The service medical records do not show that 
any treatment received during active service resulted in 
chronic disability.  Additionally, the veteran's post-service 
complaints and treatment received do not demonstrate that his 
symptoms stemmed from any continuity of symptomatology from 
any in-service episode.  The medical evidence does not 
demonstrate that since active service the veteran has had and 
continues to have Rhus dermatitis or that his current episode 
is part and parcel of the same rash experienced during 
service.  In fact, in August 1998, the veteran reported that 
the rash developed after completing yard work the day before, 
and no reference to service was made. 

Based on the aforementioned reasoning, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection for a skin disorder, and is not 
evenly balance between favorable and unfavorable evidence.  
Consequently, the claim must be denied.

Dental trauma

The veteran also seeks service connection for dental trauma.  
In March 2001, the veteran testified that during service he 
was involved in a motor vehicle accident.  As a result of 
that accident, his upper and lower back teeth were shattered.  
The veteran also testified that a dentist extracted remaining 
bone fragments and recapped the teeth that could be saved.  

For dental disorders, service connection will be granted for 
disease or injury of individual teeth and the investing 
tissues, shown by the evidence to have been incurred in or 
aggravated by service.  38 C.F.R. § 3.381(a) (2000).  As to 
each noncompensable service-connected dental condition, a 
determination will be made as to whether it is due to a 
combat wound or other service trauma (injury).  38 C.F.R. § 
3.381(e).  The significance of finding a dental condition is 
due to service trauma is that a veteran will be eligible for 
VA dental treatment for the condition, without the usual 
restrictions of timely application and one-time treatment.  
38 C.F.R. § 17.161(c) (2000).

In this case, the service medical records show on entrance 
examination in April 1968, the veteran's dental condition was 
acceptable.  A dental record dated in October 1968 shows that 
teeth numbered 1, 16, 17, 19, 29, and 32 were missing.  The 
service reports then reflect that the veteran was involved in 
a motor vehicle accident in November 1969.  Although the 
clinical entries are silent with regard to any dental trauma 
incurred, it was reported that the veteran incurred multiple 
injuries, including contusions, abrasions, and lacerations of 
the forehead.  On the separation examination in January 1970, 
clinical evaluation of the mouth and throat was normal.  The 
report was silent as to any dental defects or diseases.  The 
veteran thereafter received a hardship discharge.

A VA Form 10-7131, Exchange of Beneficiary Information and 
Request for Administrative and Adjudicative Action, dated in 
August 1970, reflects that the veteran had been authorized 
for VA fee basis dental medical care on prima facie evidence 
of eligibility.  An undated dental record shows that teeth 
numbered 1, 2, 3, 14, 15, 16, 17, 18, 30, 31, and 32 had been 
extracted.  It also showed that the veteran had received 
amalgam fillings for teeth numbered 5 and 12, and full gold 
cast and porcelain veneer crowns for teeth numbered 4, 9, 13, 
20, and 28.  In the remarks section, authorization was also 
requested for prophylaxis, a cast mandibular partial, a 
lingual bar, a cast maxillary horseshoe partial, and acrylic 
saddles.  

Thereafter, dental reports dated from 1971 to 1997 reflect 
that the veteran received dental treatment on numerous 
occasions.  On retirement examination in February 1997, 
clinical evaluation of the mouth and throat was normal, and 
it was reported that the veteran's dental condition was 
acceptable.  However, on the Report of Medical History, the 
veteran noted that he had had a head injury resulting from an 
automobile accident, and the examiner noted that the 
veteran's upper and lower teeth were shattered as a result of 
that accident.  

On VA dental examination in October 1997, the veteran 
recalled being involved in an automobile accident and 
reported that he had shattered three to four posterior teeth 
at that time.  He stated that teeth had to be removed, 
although he was unsure which teeth had been extracted.  The 
veteran then stated that he was discharged and that a VA fee-
basis dentist removed additional teeth.  The examiner noted 
that the veteran was missing teeth numbered 1, 2, 3, 14, 15, 
16, 17, 18, 19, 29, 30, 31, and 32.  Objective evaluation 
revealed essentially normal findings and that teeth numbered 
4, 5, 9, 12, 13, 20, and 28 had been crowned.  The diagnosis 
was absence of teeth acquired.

The record also includes an April 2001 statement from H.M., a 
fellow serviceman of the veteran.  In the statement, H.M. 
recalled that in November 1969 the veteran and his family 
were struck by another vehicle.  The veteran's vehicle was 
pushed into a tree with such force that his injuries included 
severe damage to his teeth.  H.M. added, due to his transfer 
to Vietnam shortly after the accident and the time lapse, he 
did not recall if he or another agent had investigated the 
accident.  However, as station commander, he would have been 
involved.  

In light of the foregoing evidence, the Board finds that the 
evidence supports the veteran's claim; thus, entitlement to 
service connection for dental trauma is warranted.  Although 
an October 1968 dental record shows that teeth numbered 1, 
16, 17, 19, 29 and 32 were extracted prior to service, the 
service medical records show that the veteran was involved in 
a car accident in November 1969.  Even though the reports at 
that time are silent with respect to dental trauma, the 
evidence demonstrates that in August 1970 the veteran 
received dental treatment which included extractions of teeth 
numbered 2, 3, 14, 15, 18, 30, and 31.  He also continued to 
receive treatment thereafter until his retirement from 
service in February 1997.  

Moreover, on the 1997 Report of Medical History report, the 
examiner noted that the veteran had incurred a head injury in 
the 1969 automobile accident and that his upper and lower 
teeth were shattered.  Given the foregoing medical evidence 
in conjunction with the veteran's credible testimony, as well 
as the lay statement submitted by his fellow serviceman, the 
Board finds that the evidence supports the veteran's claim of 
entitlement to service connection for dental trauma.  
Accordingly, the claim is granted. 

Status post right knee meniscus tear

At his personal hearing in March 2001, the veteran testified 
that he injured his right knee during service while jogging, 
and that his current right knee disability was related to 
that incident.  The medical evidence, however, demonstrates 
that the veteran's disability was incurred while jogging 
after separation from service.  

At the outset, as previously discussed, the service medical 
records reflect that the veteran was involved in the auto 
accident in November 1969.  At that time, he complained of 
pain of the knees.  The Board also acknowledges that the 
veteran's DD-214, associated with his period of active 
service from 1978 to 1997, shows that he was awarded a 
Parachutist Badge.  However, the service medical and 
administrative reports are otherwise silent with regard to 
any complaints of or treatment for a right knee disability, 
to include the veteran's February 1997 retirement examination 
report.  The veteran separated from active service in July 
1997.

Thereafter, outpatient treatment reports from Fort Leonard 
Wood show that in September 1997, the veteran stated that he 
injured his right knee while running.  Consequently, the 
veteran participated in physical therapy.  The diagnosis was 
right medial meniscus injury.  

On VA examination in October 1997, the veteran reported that 
while jogging approximately a month and a half before he 
heard a pop in the knee area.  The veteran then reported that 
he had been evaluated by orthopedic service and physical 
therapy for probable arthroscopic evaluation of the right 
knee.  The examiner noted that a meniscus injury was 
suspected.  The diagnosis was knee condition, status post 
meniscus tear of the right.  The right knee injury occurred 
in 1997.   

For this matter, the Board finds that the preponderance of 
the evidence is against the veteran's claim.  The service 
medical records do not confirm that any complaints or 
treatment associated with the veteran's right knee resulted 
in chronic disability.  Additionally, the post-service 
medical evidence establishes that the veteran incurred his 
current right knee disability in September 1997, several 
months after separating from service.  This is substantiated 
by the September 1997 medical report which merely shows that 
the veteran injured his knee while running and makes no 
reference to service or any events of service, as well as the 
October 1997 VA examination report wherein the veteran and 
the examiner attributed the veteran's injury to jogging which 
occurred approximately a month and a half before examination.  
Given the foregoing evidence, the Board finds the medical 
evidence establishes that the veteran's right knee disability 
occurred while jogging after separation from service.  Thus, 
the weight of the evidence is against the veteran's claim.




Degenerative joint disease and spondylolisthesis of the 
lumbar spine

The veteran also seeks service connection for a lumbar spine 
disability, claimed as degenerative joint disease and 
spondylolisthesis of the lumbar spine.  The veteran testified 
that he incurred a back injury in a 1980 car accident and/or 
during an parachute jump when he broke his right foot.  

The service medical records show that on the enlistment 
examination in April 1968, the service separation examination 
in January 1970, and an Advanced Course Commissioning 
examination in December 1977, the spine was normal.  The 
records then show that the veteran was involved in a motor 
vehicle accident in January 1980.  At that time, he was 
hospitalized with complaints of a backache.  Physical 
examination revealed limitation of motion, secondary to 
tenderness over the lower thoracic spine; otherwise, 
examination and x-ray findings were normal.  The impression 
was back injury.  

Medical entries and statements dated from February to March 
1980 show diagnoses of acute thoracolumbar muscle strain, 
resolved, and acute thoraco-lumbar muscle strain of the left 
side.  In one March 1980 statement, it was reported that the 
veteran received treatment and had only slight tenderness 
over the left paravertebral area in the lumbar region.  
Thereafter, a July 1982 Report of Medical Examination 
reflects that an x-ray study of the lumbar spine showed grade 
1 spondylolisthesis of L5 and S1 with bilateral defects 
observed in the pars interarticularis.  The vertebral body 
heights were normal and the sacroiliac joints were normal.  
The diagnosis was spondylolisthesis of L5-S1.  

The service medical records also show while receiving 
treatment for unrelated matters in November 1995, the veteran 
complained of low back pain.  On the retirement examination 
in February 1997, however, clinical evaluation of the spine 
was normal, and on the Report of Medical History the veteran 
denied that he ever had or had recurrent back pain.

The service administrative records show the veteran was 
awarded a Parachutist Badge.

On VA examination in October 1997, the veteran reported that 
while in Korea in 1989 during a march, he suddenly lost 
feeling of the right leg although the feeling eventually 
returned.  The veteran also reported that he had a chipped 
bone in the vertebra, and that the chipped bone put pressure 
on his lumbar nerve.  This caused the sudden loss of feeling.  
The veteran denied having lower back pain and changes in 
motor control of the lower extremities.  Physical examination 
was essentially normal.  However, a report of an x-ray study 
revealed mild loss of intervertebral disc space with a grade 
I spondylolisthesis of L5 upon S1.  The remaining 
intervertebral disc spaces were maintained.  Although a 
diagnosis of back condition with normal back examination was 
made, the examination report also contains a diagnosis of 
degenerative joint disease of the lumbar spine and grade I 
spondylolisthesis.  

The veteran's outpatient treatment reports dated from 1997 to 
2001 do not reference a back disability.  

After carefully reviewing and weighing the aforementioned 
evidence, the Board finds that the evidence is in equipoise; 
thus, the evidence supports the veteran's claim of 
entitlement to service connection for a lumbar spine 
disability, to include degenerative joint disease and 
spondylolisthesis of the lumbar spine.  The service medical 
records establish that the veteran's grade I 
spondylolisthesis became manifest in service, as the defect 
was not diagnosed until 1982.  The Board notes that clinical 
evaluation of the veteran's spine prior to 1982 was normal.  

Additionally, when resolving doubt in the veteran's favor, 
the evidence establishes that the veteran's degenerative 
joint disease of the lumbar spine is service related.  The 
October 1997 VA examination report records a diagnosis of 
degenerative joint disease of the lumbar spine and the 
service medical records establish that the veteran incurred 
an injury to the back in a January 1980 motor vehicle 
accident.  In light of the veteran's in-service back injury 
and the close proximity to service in which the diagnosis of 
degenerative joint disease of the lumbar spine was rendered, 
the Board finds that the evidence supports the conclusion 
that the veteran's disease had its onset in service.  Thus, 
service connection is warranted in this regard as well.  The 
claim is granted.

Increased Evaluations

In December 1997, the RO granted entitlement to service 
connection for status post left knee meniscus tear, status 
post hemorrhoidectomy, status post right ankle fracture, 
status post fracture of the right index finger and status 
post bone chip of the right hip.  Each disability was 
assigned a noncompensable rating.  The veteran appealed the 
original ratings; thus, the claims remain open.  Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995); see also AB v. Brown, 
6 Vet. App. 35 (1993).  

Under the laws administered by the VA, disability evaluations 
are determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  Additionally, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on facts found-a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).

The basis of disability evaluations is in the ability of the 
body to function as a whole, and an evaluation is based upon 
lack of usefulness.  38 C.F.R. § 4.10 (2000).  The elements 
to be considered primarily include the reduction in the 
joint's normal excursion of movement on different planes in 
conjunction with factors such as less or more movement than 
normal, weakened movement, incoordination, and swelling or 
instability.  38 C.F.R. §§ 4.40, 4.45 (2000).  Painful motion 
is also a factor of disability.  38 C.F.R. § 4.40.  

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.

Status post left knee meniscus tear

The veteran seeks an initial compensable rating for his 
status post left knee meniscus tear.  In December 1997, the 
RO rated the disability under Diagnostic Code 5257.  That 
rating provision provides a 10 percent evaluation for slight 
recurrent subluxation or lateral instability and a 20 percent 
evaluation for moderate recurrent subluxation or lateral 
instability.  Severe recurrent subluxation or lateral 
instability warrants a 30 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.

When resolving all doubt in the veteran's favor, the Board 
finds that since service connection has been in effect, the 
criteria for an initial rating of 10 percent have been met.  
On one hand, the Board acknowledges that in March 2001, the 
veteran testified that he had locking of the knee after 
standing for prolonged periods of time or when performing 
stressful work.  He added that he had limitation of motion on 
stooping and bending during cold weather and that he had 
swelling, pain, and throbbing of the knee.  The Board also 
acknowledges that on VA examination in October 1997, the 
veteran complained of pain and intermittent buckling without 
locking of the knee joint.  The examiner also noted that the 
veteran had a mild arthritic limp and that the left knee 
showed scant effusion without increased warmth or redness.  

On the other hand, the 1997 examination report showed 
extension of the knee to zero degrees and flexion to 120 
degrees.  No lateral instability of the joint was detected 
either.  While a report of a x-ray study revealed mild 
prominence of the tibial spines, no evidence of loss of the 
joint space or other degenerative changes was observed.  The 
patellofemoral joint was normal in appearance and no evidence 
of fracture, subluxation, or dislocation, or joint effusion 
was noted.  The diagnosis was status post meniscus tear of 
the left knee.  

Given the veteran's subjective complaints and positive 
clinical pathology of scant effusion with a mild limp, the 
Board finds that the positive and negative evidence is in 
equipoise; thus, the benefit of the doubt rule is applicable.  
The criteria for an initial rating of 10 percent for status 
post meniscus tear of the left knee have been met.  38 C.F.R. 
§§ 4.3, 4.7, 4.71a, Diagnostic Code 5257.

However, the criteria for an increased rating in excess of 
10 percent under Diagnostic Code 5257 are not met.  In spite 
of the veteran's subjective complaints, the clinical data do 
not show that he experiences moderate instability of the left 
knee.  As previously noted, no evidence of instability was 
detected on examination, and the veteran's outpatient 
treatment reports dated from 1997 to 2001 show no adverse 
complaints associated with the left knee.  Thus, entitlement 
to a rating in excess of 10 percent is not warranted.  
38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5257.

The Board has also considered the provisions of Diagnostic 
Codes 5260 and 5261.  Nonetheless, entitlement to an 
increased evaluation in excess of 10 percent under these 
provisions is not warranted.  In fact, the criteria for a 
compensable evaluation under these regulatory provisions have 
not been met.  As previously noted, range of motion tests of 
the left knee show flexion of 120 degrees and extension of 
zero degrees.  See 38 C.F.R. § 4.71, Plate II (2000).  The 
evidence does not show that flexion of the leg limited to 60 
degrees, 45 degrees, or limited to 30 degrees.  It also does 
not show that extension is limited to either 5 degrees, 10 
degrees, or 15 degrees.  See generally 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Codes 5260 and 5261. 

Further, the criteria for an increased rating under 
Diagnostic Codes 5260 and 5261 are not met even when 
considering the mandates of DeLuca v. Brown, 8 Vet. App. 202 
(1995).  See 38 C.F.R. §§ 4.10, 4.40, 4.59; see also 
VAOPGCPREC 9-98 (August 14, 1998).  Despite the veteran's 
complaints of pain, instability, and weakness, the veteran's 
limitation of motion remains no more than minimal.  Moreover, 
no objective evidence of functional impairment due to pain 
has been demonstrated.  

Finally, a claimant who has arthritis and instability of the 
knee may be rated separately under Diagnostic Codes 5003 or 
5010 and 5257.  See generally 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5257 (2000); VAOPGCPREC 23-97 (July 1, 
1997).  However, as previously noted, x-ray findings of the 
veteran's left knee show no evidence of loss of the joint 
space or other degenerative changes.  Additionally, as 
discussed, the veteran does not meet the criteria for at 
least a zero percent rating under either Diagnostic Code 5260 
or 5261.  VAOPGCPREC 23-97.  Thus, a separate rating is not 
warranted on this basis. 

Considering the foregoing analysis, the Board finds that 
since service connection has been in effect, the criteria for 
an initial rating of 10 percent and no more have been met.  
To this extent, the claim is granted.

Status post hemorrhoidectomy

The veteran also seeks an initial compensable rating for his 
status post hemorrhoidectomy.  The pertinent schedular 
provision provides that mild or moderate external hemorrhoids 
warrant a 0 percent evaluation; external hemorrhoids 
manifested by large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences, 
warrant a 10 percent evaluation; and hemorrhoids manifested 
by persistent bleeding and with secondary anemia or with 
fissures warrant a 20 percent evaluation.  38 C.F.R. § 4.114, 
Diagnostic Code 7336. 

The veteran's disability may also be rated as analogous to a 
painful and tender scar.  38 C.F.R. § 4.20 (2000).  The 
rating schedule provides that a 10 percent rating is 
warranted for scars that are superficial, poorly nourished 
with repeated ulceration or superficial, tender and painful 
on objective demonstration.  38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804.  Other scars shall be rated on limitation 
of function of the part affected.  38 C.F.R. § 4.118, 
Diagnostic Code 7805.

Applying the above-discussed criteria to the veteran's 
symptomatology, the Board finds that since service connection 
has been in effect, the veteran's disability has not been 
compensably disabling.  In October 1997, the veteran stated 
that he was status post hemorrhoidectomy in 1996 and that he 
had experienced no difficulty or other problems since 
surgery.  Additionally, although rectal examination revealed 
perirectal erythema, no lesions or hemorrhoids were observed 
and the post hemorrhoidectomy scar was well healed.  The 
diagnosis was status post hemorrhoidectomy, no sequela.  VA 
outpatient treatment reports dated from 1997 to 2001 do not 
reference the disability.  

As such, objective findings do not demonstrate that the 
veteran's hemorrhoids have been large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences or that they have been manifested by 
superficial, poorly nourished scars with repeated ulceration.  
In addition, positive evidence of tenderness or pain on 
objective demonstration has not been demonstrated.  38 C.F.R. 
Part 4, Diagnostic Codes 7336, 7804.  Considering the 
foregoing, the Board concludes that the veteran's disability 
picture, by history and currently, does not more nearly 
approximate the criteria for a compensable rating.  The claim 
is denied.

Status post right ankle fracture

The veteran asserts that his right ankle is manifested by 
instability and swelling upon prolonged standing.  He has 
testified that during the cold weather, his symptoms increase 
in severity.  Thus, an increased rating is warranted.

At the outset, the Board notes that although the December 
1997 rating action initially indicates that the RO granted 
service connection for a right foot fracture, review of that 
rating action, the veteran's service medical records, as well 
as the veteran's testimony presented in March 2001, establish 
that the RO granted service connection for a right ankle 
fracture.  Thus, the Board will adjudicate the veteran's 
claim accordingly.  The disability has been rated as 
noncompensably disabling under Diagnostic Code 5271.  This 
rating provision provides that moderate limitation of motion 
of the ankle warrants a 10 percent evaluation and marked 
limitation of motion of the ankle warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5271. 

On VA examination in October 1997, the veteran reported 
intermittent discomfort with cold weather or any weather 
changes.  He maintained that there was no loss of range of 
motion, only stiffness.  On examination, the right ankle had 
zero degrees of dorsiflexion and 40 degrees of flexion.  
There was discomfort at full range of motion and tenderness 
to moderate pressure at the ankle joint on the dorsal side.  
X-rays showed no bony abnormality, fracture, evidence of 
subluxation, or dislocation.  The diagnosis was status post 
right foot fracture while in the military with minimal 
discomfort.

Upon a review of above-noted rating provision and clinical 
findings associated with the veteran's right ankle 
disability, the Board concludes that since service connection 
has been in effect, the assigned noncompensable disability 
rating has been and remains appropriate.  As demonstrated by 
findings recorded in 1997, the veteran's level of impairment 
does not meet or more closely approximate the criteria for a 
10 percent rating.  The medical findings of record do not 
demonstrate evidence of moderate functional impairment, and 
are consistent with no more than slight limitation of motion.  
See 38 C.F.R. § 4.71a, Plate II. 

The Board also points out that adverse pathology was only 
demonstrated at full range of motion, where discomfort was 
noted, and at the ankle joint, where tenderness upon moderate 
pressure was revealed.  Although discomfort and tenderness 
were noted, there was no evidence of pain visible on range of 
motion tests and there was no evidence of any other objective 
manifestations that would demonstrate disuse or functional 
impairment due to pain.  DeLuca, supra.

Based on the aforementioned reasoning, the Board finds that 
the veteran's current disability picture is productive of no 
more than slight impairment and that since service connection 
has been in effect, the requirements for a compensable 
evaluation have not been met.  The preponderance of the 
evidence is against the claim, and is not in equipoise. 

Status post fracture, right index finger

The veteran also seeks a compensable rating for his status 
post fracture of the right index finger.  At his personal 
hearing in March 2001, the veteran testified that he was 
right-hand dominant.  He also maintained that he had pain and 
limitation of motion of the finger.  The veteran denied 
receiving treatment and stated that he obtained relief by 
soaking his hand.  On VA examination in October 1997, the 
veteran reported that he had intermittent stiffness and pain 
with weather changes and that he lacked full range of motion 
of the distal interphalangeal joint.

In relevant part, the rating schedule provides that favorable 
and unfavorable ankylosis of the middle finger of the major 
and minor hand warrants a 10 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5226.  Any other ankylosis 
of the finger warrants a noncompensable evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5227.  

It is also noted that a 10 percent rating is warranted for 
scars that are superficial, poorly nourished with repeated 
ulceration or superficial, tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804.  Other scars shall be rated on limitation of function 
of the part affected.  38 C.F.R. § 4.118, Diagnostic Code 
7805.

Upon review of the record, the Board concludes that the 
veteran's status post fracture of the right index finger does 
not warrant a compensable evaluation.  Since service 
connection has been in effect, clinical findings have 
revealed no evidence of functional impairment or ankylosis of 
the index finger.  38 C.F.R. § 4.71a, Diagnostic Code 5226.  
On VA examination in 1997, although there was a mild change 
in the veteran's range of motion to the proximal 
interphalangeal joint as compared to the left and some 
minimal discomfort, the index finger had full flexion.  In 
addition, the finger was not infected, deformed or tender to 
touch.  The veteran had a well-healed proximal 
interphalangeal joint without surgical scar, and there were 
no skin changes, swelling, or redness of the joint.  See 
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805.  As 
such, the evidence preponderates against the veteran's claim.  
The currently assigned noncompensable evaluation is 
appropriate and no consideration of "staged" ratings is 
needed.  The claim is denied.

Status post bone chip of the right hip

Since service connection has been in effect, the veteran's 
status post bone chip of the right hip has been rated as 
noncompensably disabling under Diagnostic Code 5255.  The 
veteran maintains that an increased rating is warranted 
because he has numbness of the right leg and he loses 
sensation approximately three times a year.  See March 2001 
Hearing Transcript.  

Under Diagnostic Code 5255, an 80 percent rating is warranted 
for fracture of the shaft or anatomical neck of the femur 
with non-union and loose motion, a 60 percent rating is 
warranted if the disability is manifested by fracture of the 
shaft or anatomical neck with non-union but without loose 
motion, or a fracture of the surgical neck of the femur with 
a false joint.  Malunion of the femur with severe knee or hip 
disability warrants a 30 percent rating; with moderate knee 
or hip disability warrants a 20 percent rating; and with 
slight knee or hip disability warrants a 10 percent 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5255.

Limitation of extension of the thigh to 5 degrees warrants a 
10 percent rating.  Limitation of flexion of the thigh to 
45 degrees warrants a 10 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5251, 5252 (2000).

With respect to this matter, the Board finds that the 
preponderance of the evidence is against the claim for an 
initial compensable rating.  Although the veteran 
subjectively complains of numbness of the right leg, the 
objective evidence of record does not substantiate this 
symptom.  In fact, on VA examination in October 1997, 
physical examination revealed hip flexion to 5/5, and 
although the examiner found that the veteran had a history of 
a bone chip which caused transient loss of feeling to his 
leg, the examiner added that this was currently not 
problematic.  Thereafter, the veteran's outpatient treatment 
reports dated from 1997 to 2001 do not reference the 
disability.  The Board also notes that the medical evidence 
clearly demonstrates that the adverse pathology associated 
with the veteran's nonservice-connected right knee is 
attributable to post-service injury.  Thus, no consideration 
in this regard is warranted.  See generally, Massey v. Brown, 
7 Vet. App. 204, 208 (1994).

In light of the foregoing, the Board finds that the evidence 
preponderates against the veteran's claim, and is not in 
equipoise.  Since service connection has been in effect, the 
veteran's status post bone chip of the right hip has been 
asymptomatic.  The claim is denied.  In no instance does the 
Board find an unusual disability picture which would warrant 
consideration of compensation on an extra-schedular basis for 
reasons such as repeated hospitalization or marked 
interference with employment.  See 38 C.F.R. § 3.321 (2000).  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for a skin disorder is 
denied.

Entitlement to service connection for dental trauma is 
granted.

Entitlement to service connection for status post right knee 
meniscus tear is denied.

Entitlement to service connection for lumbar spine 
disability, claimed as degenerative joint disease and 
spondylolisthesis of the lumbar spine is granted.

Entitlement to an initial rating of 10 percent for status 
post left knee meniscus tear is granted, subject to the law 
and regulations pertinent to the disbursement of monetary 
funds.

Entitlement to an initial compensable rating for status post 
hemorrhoidectomy is denied.

Entitlement to an initial compensable rating for status post 
right ankle fracture is denied.

Entitlement to an initial compensable rating for status post 
fracture, right index finger is denied.

Entitlement to an initial compensable rating for status post 
bone chip of the right hip is denied.


REMAND

The veteran seeks entitlement to service connection for a 
respiratory disability, claimed as sinusitis and upper 
respiratory infections.  Review of the service medical 
records reflects that from 1981 to 1996 the veteran received 
treatment for nasal complaints and soreness of the chest on 
numerous occasions.  The reports also document that diagnoses 
of sinusitis, bronchitis, viral syndrome, and upper 
respiratory infections were made during that time.  However, 
on retirement examination in February 1997, clinical 
evaluation of the sinuses, mouth, throat, lungs and chest 
were normal.  

Additionally, although an August 1997 outpatient treatment 
report notes complaints of a productive cough and an 
assessment of clinical sinusitis/bronchitis, on VA 
examination in October 1997, clinical findings were normal.  
The diagnosis was history of recurrent sinusitis, occurring 
approximately once or twice per year with no evidence of 
obstruction.  Thereafter, the record is silent with regard to 
sinusitis, bronchitis, and upper respiratory infection until 
January 2001.  A VA outpatient treatment report dated in 
January 2001 shows that the veteran received treatment for an 
upper respiratory infection.  

Given the varying medical evidence of record, the Board finds 
that a VA examination of the veteran would be helpful in 
order to ascertain whether the veteran currently has 
sinusitis, bronchitis, and/or a recurrent upper respiratory 
infection related to service.  

The Board may not rely on its own unsubstantiated judgment as 
to whether a disability was incurred in or aggravated by 
active service, but must support its medical conclusions with 
independent medical evidence in the record.  Crowe v. Brown, 
7 Vet. App. 238 (1994).  If the medical evidence of record is 
insufficient, or, in the opinion of the Board, of doubtful 
weight or credibility, the Board is free to supplement the 
record by seeking an advisory opinion, ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  
Talley v. Brown, 6 Vet. App. 72 (1993); see also  38 U.S.C.A. 
§ 5103A (West 1991 & Supp. 2001). 

Accordingly, this case is remanded for the following:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed as to 
service connection for a respiratory 
disorder.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

2.  The RO should afford the veteran the 
opportunity to submit additional evidence 
to substantiate his claim, and request 
that he provide the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who have treated 
him for a respiratory disability, to 
include sinusitis, bronchitis, and/or 
upper respiratory infections since 
service.  After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file treatment reports from all 
sources identified whose records have not 
previously been secured. including all 
pertinent outstanding VA treatment 
records, if any. 

3.  The veteran should be afforded an 
examination to determine the nature, 
extent of severity, and likely etiology of 
the claimed respiratory disorder, to 
include sinusitis and/or upper respiratory 
infections.  Any indicated studies should 
be conducted.  The claims file should be 
made available to and reviewed by the 
examiner and the examination report should 
reference such review. For any chronic 
respiratory disability identified, to 
include sinusitis and/or a recurrent upper 
respiratory infection, the examiner should 
be asked to state whether the disability 
is at least as likely as not (50 percent 
likelihood or greater) related to service 
and provide a rationale for all opinions 
expressed.

4.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and given the appropriate period of 
time for response.

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The veteran need take no action until he is notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

 

